Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent  

Claims 1-3 and 7-9  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horikawa et al. (US Pub. 2013/0188209). 
      
            Hori et al. disclose in Figures 1-7B a recording apparatus comprising:
            Regarding claim 1, a recording apparatus (1) comprising: 
a recording portion (31) that records on a medium (Figure 4); 
a casing (2) provided with the recording portion (31) in the casing (2) (Figure 4); 
a scanner unit (3) provided so as to pivot with respect to the casing (2) and configured to open and close an upper portion of the casing (2) by pivoting (Figure 4); 
a panel unit (8) that is provided on the scanner unit (3), and that, when the scanner unit (8) is in a closed state in which the scanner unit (8) is closed with respect to the casing (2), is configured to pivot from a first orientation where a panel surface (8a) is along a side surface of the casing (8) toward a direction in which the panel surface faces upward compared with the first orientation (Figures 1 and 4); and 
at least one restrictor (17) that is configured to switch between a restricted state that restricts the scanner unit (3) from pivoting in an opening direction from the closed state in which the scanner unit (3) is closed with respect to the casing (2), and a free state that allows the scanner unit to pivot in the opening direction from the closed state, and that enters the restricted state when the panel unit (8) is set to the first orientation and enters the free state when the panel unit (8) in the first orientation pivots by a predetermined angle to be in a second orientation (Figures 1-2, paragraphs 0038-0040). 
          Regarding claim 2, wherein the panel unit (8) is provided at a free end of the scanner unit (3) (Figure 2). 

          Regarding claim 7, wherein the restrictor (17) is provided in a plurality (17a, 17b) (Figure 4). 
           Regarding claim 8, wherein the recording portion (31) includes a recording head (31) that ejects liquid, and is configured to perform recording by ejecting the liquid (ink) from the recording head (31) toward the medium (paper), the casing (2) is provided with, in the casing, a liquid housing portion (ink cartridge) that houses the liquid (ink), and in a state in which the scanner unit (3) is open, the liquid housing portion (ink cartridge) is configured to be replenished with the liquid (Figures 4 and 6). 
          Regarding claim 9, wherein the recording portion (31) is provided with a carriage (28) that supports the recording head (31) and that is configured to mount the liquid housing portion (ink cartridge) (Figures 4 and 6). 

                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10 is rejected under 35 USC 103 (a) as being unpatentable over Horikawa et al. (US Pub. 2013/0188209) in view of Nakamura et al. (US Pub. 2016/0221348).  

            Horikawa et al. disclose the basic features of the claimed invention as stated above but do not disclose when the panel unit is opened, a notch can be seen, and an ink amount can be visually recognized in an ink replenishment mode. 

           Nakamura et al. disclose in Figures 1-2, 6 and 19A-19C a printer comprising:

           Regarding claim 10, wherein when the panel unit (15) is opened, a notch (SP3) can be seen, and an ink amount can be visually recognized in an ink replenishment mode (Figures 1-3 and 6 paragraph 0041).           

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura et al. in the Horikawa et al.’s recording apparatus for the purpose of supplying ink.       
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2002/0118403; US Pub. 2006/0088336) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.


Allowable Subject Matter
          
         Claims 4-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art 

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
  
         If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Le can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a. 

/ANH T VO/Primary Examiner, Art Unit 2853